***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 LENWORTH CHARLES GRANT v. COMMISSIONER
            OF CORRECTION
               (SC 20561)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                       Kahn, Ecker and Keller, Js.

                                   Syllabus

The petitioner, who had been convicted, on a guilty plea under North Caro-
   lina v. Alford (400 U.S. 25), of risk of injury to a child and strangulation
   in the third degree in connection with a domestic violence incident in
   which he assaulted the victim in the presence of their minor child,
   sought a writ of habeas corpus, claiming ineffective assistance of trial
   counsel. The petitioner’s trial counsel, C, had engaged in numerous plea
   negotiations, and the state made several plea offers, each one calling
   for a guilty plea and incarceration. Subsequently, C convinced the trial
   court to fully suspend the period of incarceration in light of the victim’s
   recantation with respect to the incident. The petitioner ultimately
   pleaded guilty in exchange for a suspended sentence and probation. In
   his habeas petition, the petitioner alleged that C’s performance violated
   his right to the effective assistance of counsel insofar as C failed to
   inquire about the petitioner’s immigration status and failed to properly
   advise him of the immigration consequences of his guilty plea. Specifi-
   cally, the petitioner alleged that C had access to information that the
   petitioner was not a United States citizen and failed to inform the peti-
   tioner that he would almost certainly be subject to deportation as a
   consequence of his guilty plea to the felony of risk of injury to a child.
   At his habeas trial, the petitioner presented testimony from C and the
   prosecutors involved in the petitioner’s criminal case. The petitioner
   also testified before the habeas court that he did not know whether he
   would have gone to trial if he had been properly advised of the immigra-
   tion consequences of his plea. The habeas court found that the prosecu-
   tors testified credibly that they were not willing to consider dropping
   the risk of injury charge against the petitioner and, therefore, that there
   was no evidence that there was another, more favorable plea offer that
   was available to the petitioner. The habeas court concluded that, even
   if it were to presume that C’s performance was deficient, the petitioner
   did not prove that he would have rejected the plea offer and proceeded
   to trial, or have accepted an alternative offer. Accordingly, the habeas
   court denied the petitioner’s habeas petition. The petitioner ultimately
   was deported after the habeas court rendered judgment denying his
   petition. On the granting of certification, the petitioner appealed. Held
   that the habeas court properly denied the petitioner’s habeas petition,
   as the petitioner failed to meet his burden of establishing that, but for
   C’s allegedly deficient performance, there was a reasonable probability
   that he would have rejected the state’s plea offer and proceeded to trial,
   and, therefore, the petitioner failed to establish prejudice: the petitioner
   admitted at his habeas trial that, even with the benefit of hindsight and
   the knowledge that he would be deported, he was not sure that he
   would have proceeded to trial; moreover, notwithstanding the petition-
   er’s claims that there was a reasonable probability that he would have
   rejected the state’s plea offer and proceeded to trial insofar as the state’s
   case against him was not very strong and his testimony indicated that
   he would have made decisions that favored better immigration conse-
   quences, those factors could not overcome the petitioner’s own testi-
   mony at the habeas trial that he still was not sure whether he would
   have proceeded to trial; furthermore, the habeas court made a specific
   and undisputed factual finding that there was no more favorable plea
   offer available to the petitioner in light of the credible testimony of the
   prosecutors that they would not have considered dropping the risk of
   injury charge against the petitioner, and the petitioner’s testimony during
   the habeas trial that he would have approached the plea agreements
   ‘‘differently’’ was of no legal import insofar as he had failed to establish
   that there were any reasonably probable and more favorable alternatives
   available to him.
     Argued October 20, 2021—officially released April 12, 2022

                        Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland, geographical area number nineteen, and tried
to the court, Bhatt, J.; judgment denying in part the
petition, from which the petitioner, on the granting of
certification, appealed. Affirmed.
  Desmond M. Ryan, for the appellant (petitioner).
   Sarah Hanna, senior assistant state’s attorney, with
whom, on the brief, were Brian W. Preleski, state’s
attorney, Tanya K. Gaul, former special deputy assis-
tant state’s attorney, and Kelly A. Masi, senior assistant
state’s attorney, for the appellee (respondent).
                          Opinion

   MULLINS, J. The petitioner, Lenworth Charles Grant,
appeals from the judgment of the habeas court denying
in part his petition for a writ of habeas corpus.1 The
petitioner claims that the habeas court incorrectly con-
cluded that he did not demonstrate that he had suffered
prejudice from the ineffective assistance of his trial
counsel insofar as his trial counsel allegedly failed to
properly inform him that he would be subject to depor-
tation as a consequence of his guilty plea to a felony.
We disagree and, accordingly, affirm the judgment of
the habeas court.2
   The record reveals the following relevant facts and
procedural history. The petitioner is a citizen of Jamaica
who had resided in Connecticut since 1997 and held a
valid green card.3 In 2014, the petitioner was involved
in a domestic violence incident in which the state accused
him of assaulting the complainant,4 his girlfriend and the
mother of his child.5 The incident occurred while the
petitioner and the complainant were riding in a motor
vehicle with their eleven month old son. The complain-
ant was driving, and an argument ensued between her
and the petitioner. The complainant alleged that the peti-
tioner assaulted her by pulling her hair, slapping her
and choking her, causing her to nearly lose control
of the vehicle while on the highway. Thereafter, the
complainant was treated at a hospital for the injuries
she sustained. The police took photographs of her injur-
ies, and the complainant gave a written statement detail-
ing this assault. Subsequently, the complainant recanted
in statements to the victim’s advocate, the New Britain
Police Department and the New Britain public defend-
er’s office.6
   As a result of this incident, in the judicial district of
New Britain, geographical area number fifteen, the state
charged the petitioner with one count each of risk of
injury to a child in violation of General Statutes § 53-
21 (a) (1), assault in the third degree in violation of
General Statutes § 53a-61, strangulation in the third
degree in violation of General Statutes (Rev. to 2013)
§ 53a-64cc, and disorderly conduct in violation of Gen-
eral Statutes § 53a-182.
   In the proceedings before the trial court, ‘‘[t]he peti-
tioner was represented by Attorney David Cosgrove
of the [New Britain public defender’s office]. Attorney
Cosgrove engaged in numerous plea negotiations on
the petitioner’s behalf, where the main focus was to
avoid incarceration. Attorney Cosgrove attempted to
get the petitioner into [substance abuse and domestic
violence] treatment to later use as a bargaining chip.
The petitioner stopped going to the first program but
was then entered into a second program. There were
numerous offers made by the state, all of which involved
pleas of guilty to felonies and incarceration. From the
outset, the state had taken the position that this case
would . . . be resolved [only] if the petitioner served
time in prison. Attorney Cosgrove focused his efforts
on eliminating that prospect. The first offer involved a
sentence of three [years of] incarceration, suspended
after service of one year, followed by three [years of]
probation. Through further negotiation, the state
altered that offer to [reduce] the period of incarceration
to eight months. Attorney Cosgrove then convinced the
trial court, Hadden, J., to fully suspend the period of
incarceration in light of the recantation [by] the com-
plainant and the [substance abuse and domestic vio-
lence] treatment the petitioner had [received] during
the pendency of this case.’’7
  Ultimately, the petitioner pleaded guilty, pursuant to
the Alford doctrine,8 to one count each of risk of injury
to a child and strangulation in the third degree. The
petitioner pleaded guilty in exchange for a court indi-
cated sentence of three years of incarceration, fully
suspended, and three years of probation.9 Approxi-
mately one year later, the petitioner was found to have
violated his probation and was sentenced to three years
of incarceration related to this case.
   On July 10, 2017, the petitioner filed a petition for a
writ of habeas corpus. He was self-represented at that
time. Thereafter, counsel for the petitioner entered an
appearance and filed an amended petition. The opera-
tive petition in this case is the fourth amended petition
filed on August 31, 2018. In that petition, the petitioner
alleged two separate counts, claiming ineffective assis-
tance of trial counsel regarding the performance of two
different attorneys with respect to two separate guilty
pleas, one related to his conviction of possession of
narcotics, originating out of Manchester (Manchester
case), and one related to the conviction of risk of injury
to a child and strangulation in the third degree, originat-
ing out of New Britain (New Britain case).
   In count one, the petitioner alleged ineffective assis-
tance of counsel in the Manchester case, in which he
pleaded guilty to possession of narcotics in violation of
General Statutes (Supp. 2014) § 21a-279 (a), in exchange
for a fully suspended sentence and probation. In this
count, he claimed that his trial counsel, Attorney Mark
E. Holmes, failed to adequately inform him regarding
the immigration consequences of the plea and that, had
trial counsel properly informed him, he would have
rejected the state’s plea offer.10
   In count two of this petition—the claim that is the
subject of this appeal—the petitioner’s allegations were
directed at his trial counsel’s performance in the New
Britain case, in which the petitioner pleaded guilty to
risk of injury to a child and strangulation in the third
degree. In this count, he claimed that the performance
of his trial counsel, Attorney Cosgrove, violated his
right to the effective assistance of counsel under the
sixth and fourteenth amendments to the United States
constitution because, inter alia, Cosgrove failed to inquire
about the petitioner’s immigration status and failed to
properly advise him of the immigration consequences
of his plea. Specifically, the petitioner alleges that Cos-
grove had access to information that the petitioner was
not a United States citizen and failed to inform the
petitioner that he would almost certainly be subject to
deportation as a consequence of his guilty plea to a
felony, namely, risk of injury to a child, that would likely
be considered a ‘‘crime of child abuse, child neglect,
or child abandonment’’ under federal law. 8 U.S.C.
§ 1227 (a) (2) (E) (i) (2012).
   Indeed, sometime in or around 2017, the federal gov-
ernment initiated removal proceedings against the peti-
tioner based, in part, on his conviction of risk of injury to
a child, which is the subject of this appeal. In connection
with those proceedings, on May 30, 2019, the petitioner
was deported to Jamaica.
   At the habeas trial, as it related to the New Britain
case, the petitioner testified and presented testimony
from Attorney Cosgrove and the prosecutors involved
in his case, Attorneys Louis Luba and Mary Rose Palm-
ese. He also presented expert testimony from two attor-
neys. With respect to the penultimate question of
whether the petitioner would have gone to trial had his
trial counsel not performed deficiently, the petitioner
repeatedly testified that he did not know whether he
would have gone to trial if he was properly advised of
the immigration consequences of his guilty pleas. For
instance, the petitioner was asked, ‘‘[a]nd were you
interested in potentially going to trial [in] this case?’’
The petitioner replied in relevant part: ‘‘To be honest
with you, I mean . . . I’ve heard a lot of things about
trial, and I’m not an expert or anything like that. I mean,
I’m . . . not familiar with anything when it comes to
trial, so I’m not sure where I would have gone with
that. But, I mean, I was willing to take the first [guilty
plea] option that [my trial counsel] had given me . . . .’’
   After the hearing, the habeas court issued a memoran-
dum of decision, in which the court found in relevant
part: ‘‘At the habeas trial, [Attorneys Luba and Palmese]
. . . both testified credibly that they were not willing
to consider dropping the risk of injury [to a child] charge
against the petitioner. Attorney Palmese further testi-
fied that, under the circumstances of the petitioner’s
case, particularly the seriousness of the charges and
the description of the petitioner’s conduct, she would
not change the charges. Thus, there is no evidence
that there was another, more favorable offer that was
available to the petitioner. . . .
  ‘‘[On the basis of] the record, even if the court pre-
sumed that Attorney Cosgrove . . . [performed] defi-
cient[ly] [by] failing to inquire into the petitioner’s immi-
gration status and [to] advise the petitioner [concerning]
the potential immigration consequences of his plea, the
court finds that the petitioner has not proven that he
would have rejected the offer and proceeded to trial
or accepted an alternative offer.’’ 11 (Citations omitted.)
Accordingly, the habeas court denied the petition for a
writ of habeas corpus as to count two, the claim involv-
ing the New Britain case. This appeal followed.
   We begin by setting forth the standard of review
applicable to the petitioner’s appeal. ‘‘The habeas judge,
as the trier of facts, is the sole arbiter of the credibility
of witnesses and the weight to be given to their testi-
mony. . . . The application of historical facts to ques-
tions of law that is necessary to determine whether the
petitioner has demonstrated prejudice under Strickland
[v. Washington, 466 U.S. 668, 698, 104 S. Ct. 2052, 80
L. Ed. 2d 674 (1984)], however, is a mixed question of
law and fact subject to our plenary review.’’ (Citation
omitted; internal quotation marks omitted.) Small v.
Commissioner of Correction, 286 Conn. 707, 717, 946
A.2d 1203, cert. denied sub nom. Small v. Lantz, 555
U.S. 975, 129 S. Ct. 481, 172 L. Ed. 2d 336 (2008). ‘‘To
succeed on a claim of ineffective assistance of counsel,
a habeas petitioner must satisfy the two-pronged test
articulated in Strickland v. Washington, [supra, 687].
Strickland requires that a petitioner satisfy both a per-
formance prong and a prejudice prong. . . . It is well
settled that [a] reviewing court can find against a peti-
tioner on either ground, whichever is easier.’’ (Citations
omitted; emphasis omitted; internal quotation marks
omitted.) Small v. Commissioner of Correction, supra,
712–13.
   ‘‘For claims of ineffective assistance of counsel aris-
ing out of the plea process, the United States Supreme
Court has modified the second prong of the Strickland
test to require that the petitioner produce evidence that
there is a reasonable probability that, but for counsel’s
errors, [the petitioner] would not have pleaded guilty
and would have insisted on going to trial.’’ (Internal
quotation marks omitted.) Taylor v. Commissioner of
Correction, 324 Conn. 631, 643, 153 A.3d 1264 (2017);
see, e.g., Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct.
366, 88 L. Ed. 2d 203 (1985). Furthermore, to satisfy
the required showing of prejudice, ‘‘[i]t is clear enough
that a [petitioner] must make more than a bare allega-
tion that he would have pleaded differently and gone
to trial . . . .’’ (Citations omitted; internal quotation
marks omitted.) United States v. Horne, 987 F.2d 833,
836 (D.C. Cir.), cert. denied, 510 U.S. 852, 114 S. Ct.
153, 126 L. Ed. 2d 115 (1993). ‘‘Courts should not upset
a plea solely because of post hoc assertions from a
[petitioner] about how he would have pleaded but for
his attorney’s deficiencies. [Courts] should instead look
to contemporaneous evidence to substantiate a [peti-
tioner’s] expressed preferences.’’ Lee v. United States,
     U.S.     , 137 S. Ct. 1958, 1967, 198 L. Ed. 2d 476
(2017).
  On appeal, the petitioner asserts that the habeas court
incorrectly concluded that he did not meet his burden
of establishing that, but for the deficient performance
of his trial counsel, there is a reasonable probability
that he would have rejected the state’s plea offer and
proceeded to trial. We disagree.
   Not only did the petitioner fail to produce contempo-
raneous evidence that, but for the deficient perfor-
mance of his trial counsel, there is a reasonable proba-
bility that he would have rejected the plea offer and
proceeded to trial; see, e.g., id.; but his own testimony
at the habeas trial does not support his claim. Instead,
the petitioner admitted that, even with the benefit of
hindsight and the knowledge that he would be deported,
he is not sure that he would have proceeded to trial,
even if he had been advised of the immigration conse-
quences of his guilty plea. Accordingly, the petitioner’s
own testimony, even if credited, fails to meet his burden
of showing that it was reasonably probable that he
would have rejected the plea offer and insisted on a
trial. See, e.g., United States v. Kelly, 98 Fed. Appx.
902, 905 (2d Cir. 2004) (even if found to be true, allega-
tion that, but for defense counsel’s alleged errors, defen-
dant ‘‘ ‘might have elected to go to trial,’ ’’ was not
enough to show prejudice).
   Acknowledging the equivocal testimony of the peti-
tioner, the petitioner’s habeas counsel attempts to fill
that gap in the record by pointing to other factors that
support the petitioner’s contention that, but for the
deficient performance of his trial counsel, there is a
reasonable probability that he would have rejected the
state’s plea offer and proceeded to trial.
   First, the petitioner asserts that the state’s case
against him was not very strong because the complain-
ant had recanted her statement, and that this lack of
strength supports the notion that the petitioner would
have rejected the plea offer and proceeded to trial.
Second, the petitioner points to his testimony that he
prioritized keeping his family together and would have
made decisions that favored better immigration conse-
quences. Although we acknowledge that these factors
would be relevant to assessing whether the petitioner’s
position that he would have rejected the plea offer and
proceeded to trial was reasonable, these factors cannot
overcome the petitioner’s own testimony that, knowing
all of these things, he still was not sure whether he
would have proceeded to trial.
   The petitioner also asserts that he established preju-
dice because, but for the deficient performance of his
trial counsel, he would have accepted a more favorable
plea offer. We disagree. The habeas court made a spe-
cific factual finding that there was no more favorable
plea offer available to the petitioner. Specifically, the
habeas court found that ‘‘[Attorneys Luba and Palmese]
. . . both testified credibly that they were not willing
to consider dropping the risk of injury [to a child] charge
against the petitioner. . . . Thus, there is no evidence
that there was another, more favorable offer that was
available to the petitioner.’’ The petitioner does not
challenge this factual finding by the habeas court.
Therefore, the record does not support a conclusion
that there was a reasonable probability that, but for
his trial counsel’s deficient performance, the petitioner
would have accepted a more favorable plea offer.12
   The petitioner also points to the following testimony
in support of his claim that, had his trial counsel prop-
erly informed him of the immigration consequences of
his plea, the outcome of the New Britain case would
have been more favorable to the petitioner. On redirect
examination, the petitioner’s habeas counsel asked,
‘‘[b]ut I’m talking more about when you were deciding
whether or not even to enter into . . . these plea agree-
ments, the risk of injury [to a child] plea agreement
. . . . Would you have approached them differently
had you understood the immigration consequences bet-
ter than was explained to you by [trial counsel]?’’ The
petitioner responded, ‘‘[a]bsolutely.’’ In light of the
habeas court’s unchallenged finding that there was no
other, more favorable plea offer available to the peti-
tioner when he pleaded guilty, the petitioner’s testi-
mony does not satisfy his burden of demonstrating that
there is a reasonable probability that he would have
proceeded to trial or accepted a more favorable plea
offer. Quite simply, the petitioner’s testimony that he
would have approached the matter ‘‘differently’’ is of
no legal import when he has failed to establish that there
were any reasonably probable alternatives available to
him.
   We agree with the habeas court that the petitioner
did not meet his burden of establishing that there was
a reasonable probability that he would have rejected
the plea offer and proceeded to trial. It is well estab-
lished that ‘‘[a] court deciding an ineffective assistance
of counsel claim need not address the question of coun-
sel’s performance, if it is easier to dispose of the claim
on the ground of insufficient prejudice.’’ Nardini v.
Manson, 207 Conn. 118, 124, 540 A.2d 69 (1988). There-
fore, because we conclude that the habeas court cor-
rectly concluded that the petitioner had failed to estab-
lish prejudice, we need not address the performance
prong. Accordingly, we conclude that the habeas court
properly denied the petitioner’s petition for a writ of
habeas corpus as to the claim involving the New Brit-
ain case.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
   The habeas court granted the petitioner’s petition for certification to
appeal pursuant to General Statutes § 52-470 (g). The petitioner subsequently
appealed from the judgment of the habeas court to the Appellate Court,
and we transferred the appeal to this court pursuant to General Statutes
§ 51-199 (c) and Practice Book § 65-1.
   2
     It is undisputed that the petitioner was in the custody of the respondent,
the Commissioner of Correction, at the time he filed his habeas petition.
After the habeas trial, but before the petitioner filed this appeal, the federal
government deported the petitioner to his native country of Jamaica. As a
result, the respondent initially asserted that the petitioner’s appeal was moot
because the petitioner had been deported based in part on convictions
unconnected to this appeal. After briefing was completed in this case, this
court issued its decision in State v. Gomes, 337 Conn. 826, 256 A.3d 131
(2021), which held that deportation does not render an appeal moot because
the court can render practical relief regarding the collateral consequences
of a criminal conviction. See id., 838, 845.
   Thereafter, this court ordered the parties to file supplemental briefs
‘‘addressing the impact, if any, of . . . Gomes . . . on the present appeal.’’
(Citation omitted.) In his supplemental brief, the respondent conceded that,
in light of this court’s holding in Gomes, ‘‘the petitioner’s deportation does
not render his appellate challenge to his conviction in this appeal moot.’’
We agree and thus address the merits of the petitioner’s appeal.
   3
     ‘‘A ‘green card’ is a document [that] evidences an alien’s permanent
residence status in the United States.’’ Singh v. Singh, 213 Conn. 637, 640
n.3, 569 A.2d 1112 (1990).
   4
     In accordance with our policy of protecting the privacy interests of the
victim of family violence, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018), as amended by the Violence Against Women Act Reauthorization
Act of 2022, Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify
any person protected or sought to be protected under a protection order,
protective order, or a restraining order that was issued or applied for, or
others through whom that person’s identity may be ascertained.
   5
     In accordance with our policy of protecting the privacy interests of the
victim of the crime of risk of injury to a child, we decline to identify the
victim or others through whom the victim’s identity may be ascertained.
See General Statutes § 54-86e.
   6
     At the time of this incident, the petitioner was on probation after having
pleaded guilty to assault in the third degree in violation of General Statutes
§ 53a-61, arising from a prior domestic violence incident involving the same
complainant.
   7
     The habeas court found that Attorney Cosgrove was not aware of the
petitioner’s immigration status until the very end of the plea canvass, despite
the fact that his file contained a transcript from another, unrelated case
that referenced the petitioner’s birthplace of Jamaica. Although the habeas
court did not rule on whether this was deficient performance, and thus we
have no occasion to either, we are troubled by trial counsel’s lack of aware-
ness of the immigration status of his client.
   8
     ‘‘Under North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed.
2d 162 (1970), a criminal defendant is not required to admit his guilt, but
consents to being punished as if he were guilty to avoid the risk of proceeding
to trial. . . . A guilty plea under the Alford doctrine is a judicial oxymoron
in that the defendant does not admit guilt but acknowledges that the state’s
evidence against him is so strong that he is prepared to accept the entry
of a guilty plea nevertheless. The entry of a guilty plea under the Alford
doctrine carries the same consequences as a standard plea of guilty. By
entering such a plea, a defendant may be able to avoid formally admitting
guilt at the time of sentencing, but he nonetheless consents to being treated
as if he were guilty with no assurances to the contrary.’’ (Emphasis omitted;
internal quotation marks omitted.) State v. Simpson, 329 Conn. 820, 824
n.4, 189 A.3d 1215 (2018).
   9
     Around the same time that this guilty plea was entered, in a separate
criminal case, the petitioner also pleaded guilty under the Alford doctrine
to possession of narcotics in violation of General Statutes (Supp. 2014)
§ 21a-279 (a), arising from an incident in Manchester, and was sentenced
to a term of three years of incarceration, execution suspended, and three
years of probation.
   10
      The habeas court found that ‘‘the petitioner has sustained his burden
of proving both deficient performance and prejudice’’ as to the claim involv-
ing the Manchester case. Therefore, the habeas court granted the petition
for a writ of habeas corpus as to the first count. The habeas court found
that there were other plea offers available to the petitioner that did not
involve pleading guilty to a felony. The habeas court further found that ‘‘[i]t
stands to reason that, if [the petitioner] did not want to go to [prison]
because he would be separated from his child, then had he been properly
advised on near certain deportation that would forever separate him from
his child, he would have availed himself of the [alternative] offers. [Because]
all [of] the offers were available to the petitioner after a judicial pretrial,
the court finds that the trial court would have imposed sentence in accor-
dance with the offer. Moreover, transcripts from the underlying proceedings
indicate that the trial [court] would have accepted the petitioner’s plea
agreement for the drug paraphernalia conviction.’’ The respondent, the Com-
missioner of Correction, has not challenged the habeas court’s ruling on
this count, and that claim is not at issue in this appeal.
   11
      There is some ambiguity in the habeas court’s memorandum of decision
with respect to whether the habeas court applied the precise prejudice
standard from Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 88 L. Ed. 2d
203 (1985), by not including the ‘‘reasonable probability’’ language before
its conclusion that the petitioner had not met his burden. It is important to
note that the petitioner does not assert that the habeas court applied the
incorrect legal standard. Instead, the parties agree that the habeas court
applied the correct legal standard to the petitioner’s claim—namely, whether
the petitioner proved that there was a reasonable probability that the peti-
tioner would have rejected the plea offer and proceeded to trial. See id.
   12
      To the extent that the petitioner also claims that, even if a more favorable
plea offer did not exist, his trial counsel should have obtained a different
plea offer, and that the petitioner would have taken it if he had, we find no
support for this claim. In the present case, Attorneys Luba and Palmese
testified that they would not have considered dropping the risk of injury to a
child charge against the petitioner, and the habeas court found that testimony
credible. Under the facts of this case, particularly when the petitioner was
already on probation for a domestic violence incident with the same com-
plainant, and Luba and Palmese testified that they were only considering
plea offers with prison time because of the seriousness and nature of the
offense, we cannot conclude that the petitioner has demonstrated that trial
counsel should have obtained a different plea offer.